Citation Nr: 1315121	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-41 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disorder.  The RO also denied the Veteran's claim of service connection for migraine headaches on its merits but did not address the underlying petition to reopen the claim that had been previously denied in April 1992.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for migraine headaches as a claim to reopen.

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for posttraumatic stress disorder specifically, the Board notes that the Veteran has been diagnosed with multiple acquired psychiatric disorders, including both depression and posttraumatic stress disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder, to include posttraumatic stress disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Board's central offices in Washington, D.C., in December 2011.  A transcript of that hearing has been associated with the Veteran's claims file.

In a December 2011 statement, the Veteran stated that he wished to withdraw from appeal his claims of service connection for a skin disorder and lung cancer.  In light of the Veteran's statements, the Board considers the identified claims to be withdrawn and no longer in appellate status. 

(The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for migraine headaches.  The underlying service connection issue, as well as the remaining issue on appeal, is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied the Veteran's claim for service connection for migraine headaches.  The Veteran did not appeal that decision.

2.  Evidence received since the April 1992 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for migraine headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 1992 rating decision that denied the Veteran's claim of service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).

2.  Since the prior final denial of the claim of service connection for migraine headaches, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1992 rating decision, the RO denied the Veteran's claim for service connection for migraine headaches.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).  In January 2008, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for migraine headaches was the April 1992 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for migraine headaches in November 1991.  The RO denied the claim for service connection in April 1992 and, in so doing, found that the Veteran had not established that he experienced migraine headaches either during service or within one year of his separation from service.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has migraine headaches that are related to service.  As a result, the Veteran contends that service connection for migraine headaches is warranted.

Evidence of record in 1992 included the Veteran's service treatment records and records of post-service VA medical treatment.  Review of the Veteran's service treatment records reflects that the Veteran complained on multiple occasions of experiencing headaches, including one occasion in September 1964 when he stated that he had been experiencing occasional severe headaches for approximately eight months.  No diagnoses were assigned, and at the Veteran's April 1966 separation medical examination, no abnormalities were noted and no diagnosis of headache was made.  However, on his separation report of medical history, the Veteran appears to have checked "Yes" when asked if he experienced frequent headaches, but changed his response to "No."  No diagnoses were recorded on the medical history report at that time.  At a November 1991 VA treatment visit, the Veteran was diagnosed with migraines, but no opinion was offered as to the their onset.

Evidence added to the record since the RO's April 1992 denial concerning the Veteran's claim for service connection for migraine headaches includes records of treatment he has received from both private and VA treatment providers since that date, as well as testimony from his December 2011 hearing before the undersigned Veterans Law Judge.  The Veteran has also submitted multiple statements concerning his belief that his migraines are related to his time in service.  In that connection, the Veteran testified before the undersigned Veterans Law Judge that he first experienced headaches in service and has continued to experience such headaches from his time in service to the present.  As such, the Board finds that the evidence, in the form of the Veteran's statements, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the April 1992 rating decision, the RO denied the Veteran's claim for service connection because he had not established that there was an link between his migraine headaches and service, including evidence that he experienced migraines in service.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has migraine headaches that are related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the April 1992 determination-continued symptoms since service discharge.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided lay evidence regarding the onset of his symptoms in service and of a continuity of symptomatology since service.  Because the evidence submitted by the Veteran provides such evidence, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for migraine headaches have been met.


ORDER

New and material evidence to reopen a claim of service connection for migraine headaches has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for migraine headaches is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim, as well as on the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

At the outset, the Board notes that the record contains evidence that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, no medical records related to the award of SSA benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as psychoses and organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Nevertheless, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Regarding diagnosis of the Veteran's claimed migraine headaches, the Board first acknowledges that the Veteran's service treatment records reflect that at his February 1964 entrance report of medical history, no abnormalities were noted.  He was seen on multiple occasions during service for complaints of headaches, including one visit in September 1964 at which time he complaint of experiencing "occasional severe headaches" for the previous eight months.  No diagnosis was assigned at that time, however, and at his April 1966 separation medical examination, he was again found to have no abnormalities.  Additionally, on his April 1966 separation report of medical history, the Veteran checked "No" when asked if he experienced headaches, although the document appears to have been altered from an initial "Yes" response.  No diagnosis was noted on that document.  

Post-service medical records reflect that multiple treatment providers have identified the Veteran as suffering from migraine headaches.  He first complained at a March 1987 treatment visit that he had experienced migraines for at least the past eight years.  He was again in seen in May 1991 for complaints of migraines; computed tomography (CT) scan of his brain was done at that time, and he was noted in August 1991 to have no seizure disorder to account for the headaches.  He was first diagnosed with migraine headaches at a November 1991 VA examination.  However, no opinion as to onset was offered at that time.  Similarly, later VA treatment records reflect a continued diagnosis of migraine headaches, but none of the Veteran's VA treatment providers has opined as to their onset.  The Veteran has also submitted multiple written statements in support of his claim and testified before the undersigned Veterans Law Judge at a hearing in December 2011.  At that hearing, as in his multiple written statements, he contended that he first developed problems with migraine headaches while in service, and that those symptoms have continued from his time on active duty to the present.

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage, 10 Vet. App. at 488.  In that connection, the Veteran has alleged that he first had symptoms of migraine headaches while in service and that those problems have continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability when medical expertise is necessary to make such an opinion.  See Washington, 19 Vet. App. at 362; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

In that connection, the Board notes that the Veteran has contended, to both VA and his treatment providers, that he first experienced migraine headaches in service and that those problems have continued to the present.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as an injury during service or symptoms of a current disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise.  See id.  Here, the Veteran has stated that he first experienced migraine headaches in service and has continued to have worsening headaches since his period of active duty.  As the Veteran is competent to state observable facts, such as the continuity of symptoms from his time in service to the present, but is not competent to testify as to etiology of a current disability, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical examination and nexus opinion regarding the Veteran's claimed migraine headaches.  See McLendon, 20 Vet. App. 79.

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully evaluate the Veteran's claim of service connection for migraine headaches.  38 U.S.C.A. § 5103A; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, in addition to conducting a thorough examination, the designated examiner must provide a medical nexus opinion with respect to a migraine headache disability.  The opinion must address whether the Veteran has migraine headaches that are traceable to his period of active military service.  The examiner must include a well-reasoned medical opinion addressing the onset of any such diagnosed disability and the medical probabilities that any such disability is related to the Veteran's time in service, particularly in light of his contentions as to continuity of symptomatology and his in-service complaints of headaches.  The examiner's opinion must be based upon consideration of the Veteran's assertions and documented medical history through review of the claims file.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, relevant evidence of record consists of the Veteran's service treatment and personnel records and records of his post-service treatment from VA treatment providers.  The Veteran's service treatment records are silent as to any complaints of or treatment for psychiatric concerns during service.  Review of these records shows that he was found to be normal psychiatrically at his February 1964 entrance medical examination, and he did not complain of any psychiatric symptoms at the report of medical history conducted at the time.  Similarly, at his April 1966 separation report of medical history, the Veteran responded "No" when asked if he experienced depression or excessive worry, although the form appears to have been altered from an initial response of "Yes."  Similarly, the April 1966 separation examination noted that clinical psychiatric evaluation was normal.

The record further reflects that the Veteran has been seen many times after military service for treatment of what has been primarily diagnosed as depression and PTSD.  The record contains medical treatment records from VA treatment providers beginning as early as 1987, at which time the Veteran was assigned a diagnosis of depression that his treatment provider linked to family problems.  Since 1987, the Veteran has received ongoing psychiatric care from VA treatment providers, including diagnoses of both PTSD and depression.  At November 2007 and September 2010 treatment visits, the Veteran was specifically assigned diagnoses of both PTSD and depression.  He has continued to seek treatment for what has variously been identified by his VA treatment providers as PTSD and depression.

In addition, the Veteran has submitted written statements attesting to his belief that he has an acquired psychiatric disorder, to include PTSD, that is due to a number of claimed in-service stressors.  In particular, the Veteran contends that he experienced firefights while stationed in the Dominican Republic; he has also described an incident in which he learned that a guard on duty the night before his guard shift had had his throat cut by enemy fighters, and an incident in which he was "pinned down" and taking enemy fire while attempting to put out a fire from a crashed aircraft.  The Veteran testified before the undersigned Veterans Law Judge in December 2011, at which time he reiterated these stressors and again claimed that he believes these experiences led to his current psychiatric problems.

The Board notes initially that there is no evidence that the Veteran engaged in combat with an enemy force.  However, in this case, the Veteran's service personnel records confirm that he served in the Dominican Republic in 1965, during the United States' military intervention into that country.  Under the new 38 C.F.R. 3.304(f)(3), it might be concluded that the Veteran had "service in a location that would involve 'hostile military or terrorist activity'."  VBA Training Letter 211B (10-05), July 16, 2010.  The Veteran's claimed stressors--experiencing enemy fire and learning of the death of a fellow guard who had his throat cut-might be found consistent with the places, types, and circumstances of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44.

Regarding diagnosis of the Veteran's mental disabilities, in the instant case, the Board acknowledges that the evidence suggests that the Veteran has been diagnosed with both depression and PTSD.  However, the Veteran has not been provided a VA examination concerning his claimed acquired psychiatric disorder.  In light of this, and because the record does not reflect that the Veteran has been diagnosed with PTSD specifically by a VA or VA-contracted psychiatrist or psychologist who confirms that any identified stressors are adequate to support a diagnosis of PTSD, the Board finds it necessary to secure a VA examination to ascertain whether the Veteran in fact has PTSD that is a result of his identified in-service stressors or otherwise suffers from an acquired psychiatric disorder related to service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010); see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current psychiatric diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the PTSD diagnoses made as a result of VA treatment.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in- service stressors and must specifically discuss whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any other identified acquired psychiatric disorder(s).  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records, which suggests that he has a diagnosis of both depression and PTSD.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  After securing all records and/or responses sought by the development requested above, the Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  All examiners' reports must reflect consideration of the Veteran's documented medical history and assertions.

Migraine headaches-The examiner must review the medical evidence of record, including a thorough review of the Veteran's service treatment records, his post-service medical history, and a history elicited from the Veteran.  The examiner must offer a fully reasoned, detailed opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed migraine headache disorder is traceable to the Veteran's active military service.  In the context of any negative opinion, the examiner must provide a discussion of the Veteran's multiple in-service treatments for complaints of headache, as well as the Veteran's contentions that his current symptomatology has continued since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service must be set forth in detail.

Psychiatric examination-Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences PTSD or any other acquired psychiatric disorder.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  In so opining, the examiner must address the Veteran's longstanding diagnosis of depressive disorder as assigned by multiple VA treatment providers.  All opinions must be set forth in detail and explained in the context of the record.

4.  The AOJ must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


